DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2018 has been entered.

Response to Amendment
In response to the amendment filed on September 21, 2021:
The abstract is amended.
Claims 1, 13, and 20 are amended.
Claims 1-20 are pending.





Response to Arguments
In response to the remarks filed on September 21, 2021:
	Applicant’s remarks towards the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are moot in view of a new ground of rejections presented hereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsely et al. (Pub. No. US 2015/0039651, published on February 5, 2015; hereinafter Kinsely) in view of Chiticariu et al. (Pub. No. US 2011/0295854, published on December 1, 2011; hereinafter Chiticariu).

Regarding claim 1, Kinsely clearly shows and discloses a method of generating a structured report from unstructured data (Abstract), comprising: 
receiving at least one input file containing the unstructured data (collecting data received or retrieved from a variety of different data sources 105, and one or more indexers 102 that store, process, and/or perform operations with respect to the data. The forwarders 101 determine which indexer or indexers 102 are to receive the collected data and forward the data to one or more indexers 102. The data typically includes streams of time-series data, [0058]. An "event" may include a single record of activity from a particular data source associated with a single timestamp. Such an event may correspond to, for example, one or more lines in a log file or other data input, [0053]. Machine data generated by, for example, data sources within an enterprise network environment is generally considered to be unstructured data, [0052]); 
selecting a predefined template (The template selection control 208 may be configured to receive an input of a selection of a predefined template to apply to all events derived from data, [0159]), wherein the predefined template includes a plurality of fields, each field corresponding to a field of the structured report, and wherein the predefined template defines at least one extraction rule for one or more fields in the plurality of fields of the predefined template, the at least one extraction rule defining parameters for identifying data in the unstructured data of the at least one input file that is relevant to the corresponding field of the predefined template (the field preview area 420 may further include field name indicators 426. In an embodiment, some or all of the field names represented by the field name indicators 426 are defined with the template selected in row 220A. In an embodiment, some or all of the field names may be automatically generated based on the source, user identity, or previous user behavior, [0173]); 
applying the at least one extraction rule to the at least one input file to identify the data that is relevant to the field associated with the corresponding at least one extraction rule; and confirming the data identified as relevant (From operation 614, the method 600 proceeds to operation 616, where the representative data is rendered with field definitions applied at operation 614, [0196]).
Chiticariu then discloses: 
each filed of the predefined template defining a field of the structured report (Figure 8);
confirming the data identified as relevant (Information extraction system 104 runs a rule refinement program 106 that implements a process of automatically refining extraction rules via a determination of high-level changes and low-level changes, and by generating and presenting a ranked list of suggested rule refinements, [0034]), wherein the confirming includes: 
determining to refine the data identified as relevant to the field associated with the corresponding at least one extraction rule based on at least one condition of the data identified as relevant (Example rule program 200-1 in FIG. 2A and 200-2 in FIG. 2B is expressed in SQL and extracts occurrences of person names and phone numbers corresponding to the person names. The SQL is divided into individual rules, labeled R1 through R5 in FIG. 2A. Rules R1 through R5 define logical views, [0042]); 
causing modification, in response to the determining, of the at least one extraction rule associated with the field to refine the data identified as relevant to the field (automatically refining rules for the system of FIG. 1, in accordance with embodiments of the present invention. The process for automatically refining information extraction rules starts at step 400. In one embodiment, prior to step 402, the rule developer runs the initial set of rules 118 (see FIG. 1) over a set of test documents and then labels the information extraction results in a graphical user interface, producing the set of incorrect results 120 (see FIG. 1) and the set of correct results 122 (see FIG. 1). These sets of incorrect and correct results, the documents and the rules 118 (see FIG. 1) are sent to rule refinement program 106 as input to the automatic rule refinement process, [0061]-[0066]); and
applying the modified at least one extraction rule to the at least one input file to identify refined data that is relevant to the field, the refined data including a subset of the data identified as relevant by the at least one extraction rule (These sets of incorrect and correct results, the documents and the rules 118 (see FIG. 1) are sent to rule refinement program 106 as input to the automatic rule refinement process, [0061]-[0066]. The system is run for k iterations starting from the baseline rule set. After each iteration, the refinement with the highest improvement in F1-measure on the training set is automatically applied, [0128]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Chiticariu with the teachings of Kinsely for the purpose of automatically refining information extraction rules based on what changes to be made to the existing rule set to remove the incorrect results without affecting the quality of the current set of correct results.
Regarding claim 13, Kinsely clearly shows and discloses a system for generating a structured report from unstructured data, comprising: at least one unstructured document source; a server (Figures 1 & 14) configured to: 
receive at least one unstructured document (collecting data received or retrieved from a variety of different data sources 105, and one or more indexers 102 that store, process, and/or perform operations with respect to the data. The forwarders 101 determine which indexer or indexers 102 are to receive the collected data and forward the data to one or more indexers 102. The data typically includes streams of time-series data, [0058]. An "event" may include a single record of activity from a particular data source associated with a single timestamp. Such an event may correspond to, for example, one or more lines in a log file or other data input, [0053]. Machine data generated by, for example, data sources within an enterprise network environment is generally considered to be unstructured data, [0052]);
receive a user input to select a predefined template (The template selection control 208 may be configured to receive an input of a selection of a predefined template to apply to all events derived from data, [0159]), wherein the predefined template includes a plurality of fields, each field corresponding to a field of the structured report, and wherein the predefined template defines at least one extraction rule for one or more fields in the plurality of fields of the predefined template, the at least one extraction rule defining parameters for identifying data in the unstructured data of the at least one unstructured document that is relevant to the corresponding field of the predefined template (the field preview area 420 may further include field name indicators 426. In an embodiment, some or all of the field names represented by the field name indicators 426 are defined with the template selected in row 220A. In an embodiment, some or all of the field names may be automatically generated based on the source, user identity, or previous user behavior, [0173]); 
apply the at least one extraction rule to the at least one unstructured document to identify the data that is relevant to the field associated with the corresponding at least one extraction rule (From operation 614, the method 600 proceeds to operation 616, where the representative data is rendered with field definitions applied at operation 614, [0196]).
Chiticariu then discloses: 
each filed of the predefined template defining a field of the structured report (Figure 8);
confirming the data identified as relevant (Information extraction system 104 runs a rule refinement program 106 that implements a process of automatically refining extraction rules via a determination of high-level changes and low-level changes, and by generating and presenting a ranked list of suggested rule refinements, [0034]), wherein the confirming includes: 
determining to refine the data identified as relevant to the field associated with the corresponding at least one extraction rule based on at least one condition of the data identified as relevant (Example rule program 200-1 in FIG. 2A and 200-2 in FIG. 2B is expressed in SQL and extracts occurrences of person names and phone numbers corresponding to the person names. The SQL is divided into individual rules, labeled R1 through R5 in FIG. 2A. Rules R1 through R5 define logical views, [0042]); 
causing modification, in response to the determining, of the at least one extraction rule associated with the field to refine the data identified as relevant to the field (automatically refining rules for the system of FIG. 1, in accordance with embodiments of the present invention. The process for automatically refining information extraction rules starts at step 400. In one embodiment, prior to step 402, the rule developer runs the initial set of rules 118 (see FIG. 1) over a set of test documents and then labels the information extraction results in a graphical user interface, producing the set of incorrect results 120 (see FIG. 1) and the set of correct results 122 (see FIG. 1). These sets of incorrect and correct results, the documents and the rules 118 (see FIG. 1) are sent to rule refinement program 106 as input to the automatic rule refinement process, [0061]-[0066]); and
applying the modified at least one extraction rule to the at least one input file to identify refined data that is relevant to the field, the refined data including a subset of the data identified as relevant by the at least one extraction rule (These sets of incorrect and correct results, the documents and the rules 118 (see FIG. 1) are sent to rule refinement program 106 as input to the automatic rule refinement process, [0061]-[0066]. The system is run for k iterations starting from the baseline rule set. After each iteration, the refinement with the highest improvement in F1-measure on the training set is automatically applied, [0128]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Chiticariu with the teachings of Kinsely for the purpose of automatically refining information extraction rules based on what changes to be made to the existing rule set to remove the incorrect results without affecting the quality of the current set of correct results.



Regarding claim 20, Kinsely clearly shows and discloses a computer-based tool for generating a structured report from unstructured data, the computer-based tool including non-transitory computer readable media having stored thereon computer code which, when executed by a processor, causes a computing device to perform operations (Figure 14) comprising: 
selecting a predefined template (The template selection control 208 may be configured to receive an input of a selection of a predefined template to apply to all events derived from data, [0159]), wherein the predefined template includes a plurality of fields, each field corresponding to a field of the structured report, and wherein the predefined template defines at least one extraction rule for one or more fields in the plurality of fields of the predefined template, the at least one extraction rule defining parameters for identifying data in at least one unstructured document that is relevant to the corresponding field of the predefined template (the field preview area 420 may further include field name indicators 426. In an embodiment, some or all of the field names represented by the field name indicators 426 are defined with the template selected in row 220A. In an embodiment, some or all of the field names may be automatically generated based on the source, user identity, or previous user behavior, [0173]); 
displaying data identified as relevant to the one or more fields of the plurality of fields, wherein the data identified as relevant to the one or more fields is identified based on an application of the at least one extraction rule associated with a corresponding field to the at least one unstructured document (From operation 614, the method 600 proceeds to operation 616, where the representative data is rendered with field definitions applied at operation 614, [0196]).
Chiticariu then discloses: 
each filed of the predefined template defining a field of the structured report (Figure 8);
confirming the data identified as relevant (Information extraction system 104 runs a rule refinement program 106 that implements a process of automatically refining extraction rules via a determination of high-level changes and low-level changes, and by generating and presenting a ranked list of suggested rule refinements, [0034]), wherein the confirming includes: 
determining to refine the data identified as relevant to the field associated with the corresponding at least one extraction rule based on at least one condition of the data identified as relevant (Example rule program 200-1 in FIG. 2A and 200-2 in FIG. 2B is expressed in SQL and extracts occurrences of person names and phone numbers corresponding to the person names. The SQL is divided into individual rules, labeled R1 through R5 in FIG. 2A. Rules R1 through R5 define logical views, [0042]); 
causing modification, in response to the determining, of the at least one extraction rule associated with the field to refine the data identified as relevant to the field (automatically refining rules for the system of FIG. 1, in accordance with embodiments of the present invention. The process for automatically refining information extraction rules starts at step 400. In one embodiment, prior to step 402, the rule developer runs the initial set of rules 118 (see FIG. 1) over a set of test documents and then labels the information extraction results in a graphical user interface, producing the set of incorrect results 120 (see FIG. 1) and the set of correct results 122 (see FIG. 1). These sets of incorrect and correct results, the documents and the rules 118 (see FIG. 1) are sent to rule refinement program 106 as input to the automatic rule refinement process, [0061]-[0066]); and
applying the modified at least one extraction rule to the at least one input file to identify refined data that is relevant to the field, the refined data including a subset of the data identified as relevant by the at least one extraction rule (These sets of incorrect and correct results, the documents and the rules 118 (see FIG. 1) are sent to rule refinement program 106 as input to the automatic rule refinement process, [0061]-[0066]. The system is run for k iterations starting from the baseline rule set. After each iteration, the refinement with the highest improvement in F1-measure on the training set is automatically applied, [0128]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Chiticariu with the teachings of Kinsely for the purpose of automatically refining information extraction rules based on what changes to be made to the existing rule set to remove the incorrect results without affecting the quality of the current set of correct results.
Regarding claims 2, and 14, Kinsely further discloses the predefined template is predefined prior to the selecting (The template selection control 208 may be configured to receive an input of a selection of a predefined template to apply to all events derived from data, [0159]), and wherein predefining the predefined template includes: 
defining each field in the plurality of fields of the predefined template (The user interface may optionally allow a user to preview the effects of the extraction rules that will be generated on sample data, manipulate field names and/or ordering data, define post-processing instructions, and/or make other various modifications before requesting creation of extraction rule(s). Optionally, any modifications made through the interface may be saved for use in future templates, [0134]. A user interface is provided to assist in defining the field extraction rules through the field extraction templates. The user interface allows a user to select a template, select and/or modify a delimiter to associate with the template, and generate field extraction rules based on the selections. In various embodiments, the user interface may further include controls for modifying some or all of the ordering data from a template, add additional field names, define transformations or other post-processing instructions, preview application of the field extraction rules on one or more example data items, and/or save new templates, [0042], [0053]-[0056]); and 
specifying, for at least one defined field in the plurality of fields: 
a type of data to be included in the field (The plurality of available templates may include at least two templates with different sets of field names and different ordering data, adapted for different uses and/or types of data items, [0127]. Some or all of the field names in a template may optionally be associated with certain types of data, and delimiters may be scored based on how consistently chunks at certain positions conform to data types that match those associated with the field names, [0132]); and 
the at least one extraction rule for identifying data that is relevant to the field, the identified data being of the type (Block 1330 comprises generating field definition data defining a field that has a particular field name from the set of field names in the identified template. The field definition data comprises a field extraction rule for deriving values for the field from the data items, [0132]-[0133]). 
Regarding claims 3, and 15, Kinsely and Chiticariu further disclose the at least one extraction rule includes at least one filter and at least one keyword, wherein the at least one filter extracts the relevant data from the unstructured data based on the at least one keyword (suppose that the ordering data within a template associated a field named "color" with a third index position. Further suppose that a "comma" delimiter had been specified for the template. In the data item "12-10-2009,10.0.0.1,red,25,2.99", the value of "red" would be said to belong to the field named "color." An extraction rule would be generated based on the template and the delimiter, by which the third chunk in each of a plurality of data items would likewise be extracted as the value for the "color" field with respect to those data items, [0039]-[0040] of Kinsely. See further Figures 2A-2B of Chiticariu). 
Regarding claims 4, and 16, Kinsely and Chiticariu further disclose the at least one filter is one of: a text keyword filter, an order of occurrence filter, a search for relative quantities filter, and a search for subsentence items within a context of a keyword filter (suppose that the ordering data within a template associated a field named "color" with a third index position. Further suppose that a "comma" delimiter had been specified for the template. In the data item "12-10-2009,10.0.0.1,red,25,2.99", the value of "red" would be said to belong to the field named "color." An extraction rule would be generated based on the template and the delimiter, by which the third chunk in each of a plurality of data items would likewise be extracted as the value for the "color" field with respect to those data items, [0039]-[0040] of Kinsely. See further Figures 2A-2B of Chiticariu). 
Regarding claim 5, Kinsely and Chiticariu further disclose the type of data to be included in the field includes one of: a sentence and at least one subsentence item (In the data item "12-10-2009,10.0.0.1,red,25,2.99", the value of "red" would be said to belong to the field named "color," [0039]-[0040] of Kinsely. See further Figures 2A-2B of Chiticariu). 
Regarding claim 6, Kinsely and Chiticariu further disclose the sentence includes a semantically coherent textual item, and the at least one subsentence item includes at least one of: a date, an entity, a time, a value, a special character, an identification, an email address, and a telephone number (In the data item "12-10-2009,10.0.0.1,red,25,2.99", the value of "red" would be said to belong to the field named "color," [0039]-[0040] of Kinsely. See further Figures 2A-2B of Chiticariu). 
Regarding claim 7, Kinsely and Chiticariu further disclose for each field of the plurality of fields, collecting the data confirmed as relevant to each field to be included in the corresponding field of the predefined template such that each field in the plurality of fields includes relevant data (From operation 614, the method 600 proceeds to operation 616, where the representative data is rendered with field definitions applied at operation 614, [0196] of Kinsely. See further Figures 2A-2B of Chiticariu). 

Regarding claim 8, Kinsely and Chiticariu further disclose populating fields of the structured report using the relevant data for each corresponding field of the plurality of fields (From operation 614, the method 600 proceeds to operation 616, where the representative data is rendered with field definitions applied at operation 614, [0196] of Kinsely. See further Figures 2A-2B of Chiticariu). 
Claims 9-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsely in view of Chiticariu and further in view of Baudin et al. (Pub. No. US 2004/0163043, published on August 19, 2004; hereinafter Baudin).
Regarding claims 9, and 17, Baudin then discloses the at least one condition of the data identified as relevant includes at least one of: the relevant data including multiple potential matches for the field, the relevant data including no matches for the field, and the relevant data consisting of an incorrect match for the field (a high reliability matching method is applied to the text to identify values in the text that correspond to each of the criterion defined in step 203. As used herein, the term "high reliability" does not relate to any particular reliability factor, but rather defines a reliability that is high relative to the second matching method of step 207. Thus, as used herein, the term "lower reliability" also does not relate to any particular reliability factor, but rather defines a reliability that is low relative to the first matching method applied in step 205. The lower reliability matching method of step 207 is applied to the input text as a fall back method to identify values in the text for criteria that the high reliability method failed to provide a value for, [0035]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Baudin with the teachings of Kinsely, as modified by Chiticariu, for the purpose of obtaining structured data from texts includes inputting texts to be transformed into structured data based on attributes associated with the input texts.
Regarding claims 10, and 18, Baudin then discloses: 
splitting, prior to the applying the at least one extraction rule, the at least one input file into individual sentences (inputting text may include using a parsing script to decompose the text into a series of words and separators sequenced in the order of the apparition order in the text, and mark stop words and common words based on a list of words in the parsing script, [0015]); 
identifying subsentence items within the at least one input file (step 305 includes decomposing the input text into a series of words and separators sequenced in the order of the apparition order in the text, and marking common words in the text such as stop words (articles, prepositions, etc.) and words that are too general and must be underscored during comparison matches; these words are not ignored but they add less weight than other words to a final matching weight, [0041]); and 
tagging the identified subsentence items based on the type of the subsentence items (Once the text is input and preprocessed, an empty case criterion template is created in step 307. The criterion template is a list of several criteria labels that define the content of the input text. In the embodiment of FIG. 3, the criteria for the criterion template are imported from the domain model as part of step 301. For example, the following criterion template may be created from the domain model to analyze input text relating to cars including model, year, style, price, mileage, color, transmission, [0042]-[0050]).
Regarding claims 11, and 19, Kinsely and Baudin further discloses indexing each of the at least one input file, the individual sentences, and the identified subsentence items (A text, a value X representing a price could be identified with the patterns: $X or X dollars or X bucks where X is any sequence of digits, [0052]. The value to extract is either bound on its right and left by a set of constant symbols (contextual regularities), is a numeric type or has formatting regularities in the value itself, [0054] of Baudin. See further Figure 7 and texts of Kinsely for indexing received data, segmented data, and keywords). 
Regarding claim 12, Baudin further discloses the applying the at least one extraction rule is based on the indexed at least one input file, the individual sentences, and the identified subsentence items (Applying a first matching method may include applying a pattern-based matching method to the text to identify a value in the text for each of the criterion, [0017]-[0018]). 








Relevant Prior Art
The following references are considered as relevant to the claims:
Hussam (Pub. No. US 2011/0093481) teaches generating a template for a study instrument, wherein the template comprises template fields. A mapping of the keywords is generated in the list to the template fields, wherein the first mapping includes a correspondence between the keywords in the list and the template fields, as defined by the keyword rules.
Aubin et al. (Pub. No. US 2009/0216746) teaches charter data aggregation process based on a charter data object. Once the data object is received, the charter data characteristic extraction rules are retrieved for processing the data object. The extraction rules are established by a system administrator and may be iteratively refined to focus on certain charter data characteristics. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

              /SON T HOANG/   Primary Examiner, Art Unit 2169                                                                                                                                                                                                          October 23, 2021